Citation Nr: 0005920	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.  

2. Entitlement to an increased rating for the residuals of a 
gunshot wound of the left shoulder, the minor extremity, 
currently evaluated as 30 percent disabling.  

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and Ms. D. I.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1992 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

The issues of an increased rating for the residuals of a 
gunshot wound to the left shoulder and entitlement to a total 
rating for compensation purposes based on individual 
unemployability will be discussed in the Remand section of 
this decision.


FINDING OF FACT

The veteran's psychiatric disorder is productive of no more 
than considerable industrial and social impairment and is 
manifested by moderate symptoms. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent rating for 
a generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that the claim for an increased rating 
for the psychiatric disorder is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board finds that the appeal have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  

A review of the record reflects that a VA psychiatric 
evaluation was conducted in July 1970.  At that time the 
diagnosis was anxiety neurosis.  In September 1970 the RO 
granted service connection for anxiety neurosis and assigned 
a 50 percent rating.  The 50 percent rating has remained in 
effect since that determination.

The veteran received intermittent treatment and evaluations 
at VA and private facilities from 1990 to 1998 for several 
disorders including his psychiatric illness. The veteran was 
hospitalized at a VA facility in April and May 1992.  At that 
time, the veteran was admitted to the psychiatric service for 
complaints of anxiety, depression, insomnia, irritability and 
frequent arguments with his mother.  He also reported 
"flashbacks" related to the Vietnam War.  The veteran's 
course in the hospital was largely uneventful, with gradual 
improvement.  At discharge, he was logical, coherent, and 
relevant.  There was no undue anxiety or depression.  He was 
not delusional, suicidal or homicidal.  The discharge 
diagnoses included generalized anxiety disorder, rule out 
posttraumatic stress disorder (PTSD) with depressive 
features.  The Global Assessment of Functioning (GAF) score 
for the past year and currently was 60. 

VA conducted an examination in June 1992.  At that time, the 
veteran had multiple complaints and while describing his 
symptoms started crying profusely.  It was noted that he was 
single, having never been married, and lived with his mother.  
He stated that he had difficulty controlling the anger.  At 
that time the veteran reported that he had only worked six 
months following service.  He had tried but had been unable 
to work.  He received a Bachelor's degree in Psychology in 
1980.

On objective evaluation, he was dressed appropriately, 
looking clean and shaved.  He was alert, "verborrheic", and 
monotonous, but was grossly in contact.  He cried easily.  A 
floating anxiety covered a strong depressive component 
underneath.  He was oriented in three spheres.  Memory was 
grossly preserved.  He seemed very dependent on his mother.  
He had difficulties making decisions.  Very obsessive 
thinking is detected.  Concentration was poor and judgment 
was poor.  The whole picture was somewhat confusion, 
suggesting mostly affective disorder with anxiety covering.  
A psychological evaluation was recommended.  The diagnosis 
was dysthymia.  Axis V (GAF) was poor.

A psychological assessment was conducted by VA in July 1992.  
Numerous psychological tests were conducted.  It was noted 
that the veteran had a Bachelor Degree in Psychology, but had 
been unemployed since 1984.  He was receiving outpatient 
treatment and taking medication.  His complaints included 
pain in his neck and shoulder that were related to his 
service-connected gunshot wound.  He was verborrehic and 
vague at times.  He was irrelevant in his presentation of his 
concerns and difficulties.  He reported flashbacks.  When 
asked about these experiences, he stated that he woke up at 
night thinking that he was still in Vietnam.  He looked much 
younger than his chronological age, he seemed to be immature, 
indecisive and fearful.  The veteran was very cooperative and 
pleasant.  Rapport appeared to be excellent and the anxiety 
level seemed to be moderate to severe.  He did look somewhat 
depressed.  Psychomotor retardation was clearly observable.  
He was very attentive to required tasks.  There was no 
evidence of a perceptual disorder or a thought disorder.  
Testing was considered generally to be valid.  The veteran 
was felt to be very insecure and had a very devaluated self-
image.  He was somewhat rigid and dependent.  There were 
feelings of hopelessness, helplessness and worthlessness.  He 
felt very depressed.  There were no indications of suicidal 
ideas.  He appeared to be very unsatisfied with his life.  
Anxiety levels were very high and intolerable.  The 
psychologist concurred with the findings on the psychiatric 
evaluation, that the veteran presented a rather confusing 
diagnostic picture.  There appeared to be some evidence of a 
possible dysthymic disorder and high levels of anxiety.  This 
could merit a separate diagnosis.  PTSD, with strong 
depressive features, was also suspected.  The evaluation also 
pointed to the presence of characterological deficits.  

The veteran was hospitalized at a VA facility in September 
and October 1992.  The veteran was admitted due to symptoms 
of agitation, depressed mood, insomnia, severe and persistent 
pain on the left shoulder and constant noise in his right 
ear.  He was treated with neuroleptics and hypnotics.  During 
the course of hospitalization he was cooperative, but very 
quiet and withdrawn.  The veteran became less depressed and 
anxious and the decision was made to discharge the veteran to 
ambulatory care.  At the time of discharge, he was in full 
contact with reality, not psychotic, suicidal, or homicidal.  
He presented adequate abstract thinking and was able to chose 
right from wrong.  The pertinent diagnosis was PTSD, 
decompensated.  GAF for the past year was 55 and currently 
60.

In an April 1993 memorandum three VA psychiatrists rendered 
an opinion that the veteran's psychiatric diagnosis was 
generalized anxiety disorder, with depressive features.  

The veteran was hospitalized at a VA facility in July 1993.  
He was admitted due to aggressive behavior toward his mother 
and a cousin with whom he was living.  He was afraid of 
losing control.  He was admitted to a closed ward, but 
transferred to an open ward after showing that he was not 
aggressive and was manageable.  On the ward he was seen as 
alert, oriented in time, place and person and was in full 
contact with reality.  There was no evidence of suicidal or 
homicidal ideations.  His mood was sad and his affect was 
blunted.  Memory and intellectual functions were fairly 
preserved.  Judgment and insight were poor.  During the 
admission, he was continued on the same medications and 
rapidly improved from his psychotic symptoms.  He never 
showed any type of aggressive ideas or behavior.  The 
pertinent discharge diagnosis was PTSD.  It was noted that 
his present GAF score was 50, while a GAF score in the past 
year had been 60.  At the time of discharge, he was in full 
contact with reality.  There were no limitations on his 
physical activity.  

The veteran submitted an application for a total rating based 
on individual unemployability due to service connected 
disabilities in March 1994.  At that time he stated that he 
had four years of college education, with a degree in 
psychology.  He last worked as an assembly line worker, his 
only reported work experience, in 1985.  

A psychiatric examination was also conducted by VA in April 
1994.  The veteran reported that his condition was not stable 
and had chronically worsened.  He reported that he was always 
anxious, could not concentrate, and was fearful of having to 
kill again.  He remained isolated at home.  He stated that he 
had a poor memory and an inability to remember what he had 
studied.  He reported that the gunshot wound of the left 
shoulder that he had sustained in Vietnam kept him in 
constant pain.  He also complained of suffering from tinnitus 
that did not improve with any medication.  He had his mother 
manage his money because he spent it gambling.  Objectively, 
he was clean, overweight and unshaven.  He was alert, 
oriented times three and his mood was depressed and anxious.  
His affect was blunted.  His attention was good.  His 
concentration was fair.  He exhibited some oddness of 
behavior.  His speech was clear and coherent.  Memory was 
fair.  His attention was good.  He was not hallucinating and 
was not suicidal or homicidal.  Insight and judgment were 
fair.  He exhibited good impulse control.  The diagnosis was 
generalized anxiety disorder, active and severe.  His current 
GAF score was 40.  

The veteran was hospitalized at a VA facility in June and 
July 1994.  He was initially admitted for an elective 
procedure performed for a disability unrelated to this 
appeal.  During the hospitalization, he reported being 
anxious and was in fear of losing control.  He improved and 
was discharged in full contact with reality.  The pertinent 
diagnoses were major depression, with psychotic features, and 
dependent personality traits.  

Received in July 1995 was a statement from the veteran with 
an accompanying tape recording describing the symptoms of his 
disabilities.

An October 1995 statement from a former employee is to the 
effect that the veteran had worked with electrical machines 
in the year 1985 for several months, but had to quit work 
because of disabilities associated with back pain, pain in 
the neck and shoulder and nerves.  It was reported that the 
veteran had had a similar experience with a job in the United 
States.  

A VA psychiatric examination was conducted in August 1996.  
It was noted that he had been working part time at a gas 
station.  Pertinent complaints involved poor concentration 
and worry.  He said that he had poor sleep.  Other complaints 
involved his physical disabilities.  Objectively, he was 
clean and adequately dressed and groomed.  He was alert and 
oriented.  His mood was anxious.  He was very obsessive about 
his physical and mental claims and with the difficulties that 
he had with his compensation requests.  His affect was 
blunted.  His attention was good.  Concentration was fair and 
memory was good.  Speech was clear and coherent and very 
detailed.  He was not hallucinating.  He had no suicidal or 
homicidal ideations and his insight and judgment were fair.  
He exhibited fair impulse control.  The diagnoses were 
generalized anxiety disorder, with hypochondriasis and 
depressive features and obsessive compulsive personality 
traits.  His GAF score was 60.  

It was the examiner's opinion that there was no evidence of 
psychotic symptomatology.  It was noted that the diagnoses 
were due to the veteran's struggle with his VA claims, his 
personality, somatic condition and that he had periods of 
decompensation with strong presentation of depression for 
which he needed psychiatric hospitalization.

A formal hearing was conducted at the RO in December 1996.  
At that time the veteran, his mother and a neighbor testified 
as to the severity of his service connected disabilities.  He 
stated that he believes that the residuals of the gunshot 
wound that he sustained during service should be rated as 40 
percent disabling and that his service connected conditions 
prevented him from working.  He related that, although he had 
a degree in psychology, he could not work in that field due 
to his own psychiatric condition.  He further related that he 
had attempted to work, and was currently working at a gas 
station.  

Received in 1998 were records from the State Insurance 
Corporation Fund regarding an on the job injury sustained by 
the veteran in May 1997.  These records show that the veteran 
while working in a gas station was shot in the left leg which 
resulted the amputation of the left leg at the upper third of 
the thigh.  These documents include several psychiatric 
evaluations regarding the effect the injury had on the 
veteran's mental health. 

Subsequently, a VA psychiatric examination was conducted by 
in October 1998.  At that time, it was noted that the veteran 
was receiving outpatient treatment and was on medication for 
his psychiatric disorder.  He stated that he had been on 
additional psychiatric treatment after having been shot in 
the left leg during an assault on the gas station where he 
was working.  He reported being unemployed for over one year.  
He lived with his mother.  The veteran stated that due to his 
physical and emotional condition he could not work.  He 
reported constant pain in his left shoulder and left leg.  He 
complained of poor sleep, no more than three hours per night.  
He also complained of periods of anxiety and depression.  He 
reported that the occupied himself on home chores and that he 
stayed at the store of a friend during the day, in order to 
socialize a little.  This did cause him to be apprehensive 
and fearful.  He reported that he took medications all of the 
time and that he suffered from nightmares.  

On objective evaluation, the veteran was clean, overweight, 
adequately dressed and groomed.  He was alert, oriented in 
three spheres and his mood was depressed.  His affect was 
blunted.  His attention was fair.  Concentration and memory 
were also fair.  Speech was clear, coherent and soft.  He was 
not hallucinating and was not suicidal or homicidal.  Insight 
and judgment were fair.  He exhibited good impulse control.  
The diagnoses were generalized anxiety disorder, with 
hypochondriasis and depressive features and obsessive-
compulsive personality traits.  His GAF was 60.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The RO has assigned a 50 percent rating for the generalized 
anxiety disorder with hypochondriasis with depressive 
features (formerly diagnosed as anxiety reaction) in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9400.  
Diagnostic Code 9400 provides for the evaluation of a 
generalized anxiety disorder.

A 50 percent evaluation is warranted for an anxiety disorder 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

The regulatory criteria for evaluations of anxiety disorders 
was revised during the pendency of this appeal.  The new 
criteria were made effective on November 7, 1996.  Where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under the revised rating criteria a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Code 9400 (1999).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 31 to 40 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made. The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  38 
C.F.R. § 3.321 (b)(1) (1999).

When there is a question as to which of two ratings should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. If there is reasonable doubt as to the degree 
of disability, it is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

To summarize, the veteran has been receiving intermittent 
treatment for his psychiatric disorder.  The most recent VA 
psychiatric evaluations in August 1996 and October 1998 show 
that he was experiencing problems with concentration, 
nightmares, sleeping, depression, and anxiety.  He was 
worrying, fearful and apprehensive.  The examinations showed 
his affect was blunted.  However, the examination showed that 
he was oriented times 3.  

Additionally no significant impairment was shown in his 
concentration, memory, attention, insight, speech, judgment 
and his impulse control.  He was not suicidal.  His GAF was 
60 on both examinations, which is consistent with moderate 
symptoms.  Additionally, the record does not indicate that 
the veteran's service connected psychiatric disorder has 
required any recent hospitalization.

After reviewing the evidence, to include the lay statements 
and testimony, it is the Board's judgment that the degree of 
disability caused by the psychiatric disorder does not 
satisfy the criteria for a higher rating under the old or 
revised rating criteria.  The current degree of disability is 
contemplated in the 50 percent rating.  38 C.F.R. §§ 4.3, 
4.7.

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this 
regard, the Board finds no basis which permits a higher 
rating.  The evidence does not show an exceptional or unusual 
disability picture relative to the anxiety disorder, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to an increased rating for generalized anxiety 
disorder is denied.


REMAND

Initially, the Board finds that the veteran's claims for an 
increased rating for the residuals of a gunshot wound to the 
left shoulder and entitlement to a total rating for 
compensation purposes based on individual unemployability are 
well grounded pursuant to 38 U.S.C.A. § 5107.  Once it has 
been determined that a claim is well grounded VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claims. The statutory duty to 
assist includes obtaining adequate VA medical examinations.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The evidence reflects that the veteran sustained a shell 
fragment wound to the left shoulder in March 1969.  The wound 
required hospitalization.  The service medical records on 
file do not include these hospitalization records.  In view 
of the nature of the disability involved, the Board is of the 
opinion that these records should be obtained.  

38 C.F.R. § 4.56 (1999) provides the evaluation of muscle 
disabilities as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles-  (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56  (1999).  

Accordingly, the case is Remanded for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for his left shoulder 
disorder.  The veteran should be informed 
that he has a right to present any 
additional evidence or argument while the 
case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the National 
Personnel Records Center to furnish the 
medical records regarding the veteran's 
treatment for the shell fragment wound in 
March 1969, to include the hospital 
records from the 71st Evacuation 
Hospital, 249th General Hospital in 
Japan, and Walson Army Hospital, Ft. Dix, 
New Jersey.

3.  A VA examination by an orthopedist 
should be performed in order to determine 
the nature and severity of the residuals 
of the shell fragment wound to the left 
shoulder and any disability involving the 
adjacent joints or musculature such as 
the dorsal spine.  The examiner is to be 
provided with the veteran's claims folder 
and a copy of this Remand prior to 
conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  The examiner 
should also evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms.  
The examiner should include range of 
motion testing and note the normal ranges 
of motion of the left arm and shoulder.  
The examiner should be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups when the left 
shoulder is used repeatedly over a period 
of time.  The examiner is requested to 
provide a complete description of the 
scars.

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
identify the muscle group(s) injured by 
the shell fragment and any disability 
involving the adjacent joints or 
musculature.  The examiner is requested 
to render an opinion as to the whether 
the shell fragment injury results in 
slight, moderate, moderately severe, or 
severe damage muscle group(s) per 
38 C.F.R. § 4.56 as set forth above.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

Thereafter, the RO should readjudicate the issues in 
appellate status.  If the benefits sought are not granted, a 
Supplemental Statement of the Case, to include the pertinent 
rating criteria, should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  Thereafter, the claims folder should then be 
returned to the Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



